Citation Nr: 0409593	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUES

1.  Entitlement to an increased rating for residuals of a left 
total knee replacement, currently assigned a 30 percent 
evaluation.

2.  Entitlement to an increased rating for residuals of a right 
total knee replacement, currently assigned a 30 percent 
evaluation.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army from 
October 1961 to October 1963.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal of a January 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York that denied increased 
ratings in excess of 30 percent for right and left knee 
disabilities, status post total knee replacements.  The appellant 
has represented himself throughout the course of this appeal.


FINDINGS OF FACT

1.  The appellant's left knee disability is manifested by 
limitation of flexion to 90 degrees, limitation of extension to no 
worse than 6 degrees, mild edema, lateral tenderness, and 
deformity and pain on medial rotation; the veteran reports pain 
with use and certain weather changes.  

2.  The appellant's right knee disability is manifested by 
limitation of flexion to 90 degrees, mild edema, and some pain on 
full extension; the veteran reports pain on use and with certain 
weather changes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
residuals of a left total knee replacement have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5260, 5261, 5262 
(2003).

2.  The criteria for an evaluation in excess of 30 percent for 
residuals of a right total knee replacement have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256, 5257, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claims

The appellant contends that his left and right knee disabilities 
are more severely disabling than the current evaluations reflect.  
He maintains that each knee condition warrants an evaluation in 
excess of the currently assigned 30 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether they were raised by the appellant or not, as well 
as the entire history of the veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most 
current evidence of the present level of disability is found in 
the reports from VA examinations of the appellant's knees 
conducted in December 1997, September 1998, and November 2002; in 
VA outpatient treatment records dated between September 1999 and 
May 2003; in private treatment notes and doctor statements dated 
between August 1995 and February 1998; and in the various written 
statements submitted by the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  The 
Court has held that diagnostic codes predicated on limitation of 
motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Replacement of either knee joint with a prosthesis warrants a 100 
percent evaluation for a one-year period following implantation of 
the prosthesis.  This period commences at the conclusion of the 
initial grant of a total rating for one month following hospital 
discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent 
evaluation is warranted if there are chronic residuals consisting 
of severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, pain, 
or limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 
30 percent.  38 C.F.R. Part 4, Code 5055.

The Board notes that the currently assigned evaluations of 30 
percent each for the left and right knee total knee replacements 
are assigned under Diagnostic Code 5055.  The appellant has 
submitted private medical records dated between August 1995 and 
February 1998.  In August 1995, the appellant complained of pain 
and swelling in the left knee.  In September 1995, on physical 
examination, the range of motion of both knees was 0 to 105 
degrees with no instability.  Quadriceps strength was fair to 
good.  In April 1996, the appellant told his doctor that his left 
knee swelled up sometimes when he was on his feet all day, and 
then it would hurt and stiffen.  In a February 1998 letter, 
another private doctor indicated that the appellant complained of 
episodes of instability and catching of the left knee.  The doctor 
said that clinical evaluation revealed instability of the left 
knee.

The appellant underwent a VA medical examination in December 1997; 
he complained of constant pain in both knees, as well as 
stiffness, tightness and on-and-off swelling.  He also reported 
difficulty standing and climbing stairs and said he was unable to 
squat.  On physical examination, the appellant demonstrated a 
bilateral range of knee motion of zero to 90 degrees.

The appellant was examined in August 1998; his posture and gait 
were normal.  The appellant subsequently underwent a VA joints 
examination in September 1998; he complained of pain in both knees 
on prolonged weight bearing and said that he used a cane and that 
his left knee buckled.  On physical examination, the left knee 
circumference was approximately 51 centimeters (cm); the 
circumference of the right knee was 43 cm.  The appellant 
exhibited a range of motion of the left knee of zero to 90 degrees 
and zero to 95 degrees for the right knee.  Pain on motion was 
noted in each knee.  The left quadriceps strength was 4/5 and the 
right was normal.  

The appellant most recently underwent VA examination in November 
2002; he complained of pain and swelling and intermittent giving 
way of the right knee.  He reported use of pain medication.  On 
physical examination, the appellant exhibited a bilateral range of 
motion of zero to 90 degrees without pain; this was accomplished 
with bilateral crepitus.  The examiner noted that this motion 
would be additionally limited by pain and lack of endurance.  
There was mild edema bilaterally.  The left knee was tender 
laterally.  The appellant ambulated normally without an assistive 
device.  There was no ankylosis.  Stability was within normal 
limits in each knee.  

Review of the VA outpatient treatment reports dated between 
September 1999 and May 2003 reveals that the appellant underwent 
eight physical therapy treatments at the end of 1999.  In December 
1999, he complained of left knee pain.  On physical examination he 
demonstrated left knee motion of zero to 110 degrees, with pain at 
the end of flexion.  He demonstrated right knee motion of zero to 
125 degrees.  Neither knee had effusion or instability.  The 
muscles in each lower extremity were 5/5.  In April 2000, the 
appellant reported no knee pain after finishing a course of 
physical therapy and continuing a home exercise program.  He was 
independent in ambulation.  On physical examination bilateral 
lower extremity muscle strength was 5/5.  Bilateral range of knee 
motion was from zero to 100 degrees of flexion.  The appellant was 
again noted to ambulate independently in April 2001, in March 
2002, and in January 2003.  

As previously noted, replacement of either knee joint with a 
prosthesis warrants a 100 percent evaluation for a one-year period 
following implantation of the prosthesis.  Thereafter, a 60 
percent evaluation is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will be 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  
The appellant is currently assigned a 30 percent evaluation for 
each knee.

Under Diagnostic Code 5256, a 60 percent evaluation may be 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more.  A 50 percent 
evaluation may be assigned for ankylosis in flexion between 20 
degrees and 45 degrees, and 40 percent may be assigned for 
ankylosis in flexion between 10 degrees and 20 degrees.  The 
appellant does not have ankylosis of his left knee or his right 
knee; accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  He does not have limitation of extension 
of his left knee or his right knee to 30 degrees, consequently an 
increased evaluation of 40 percent under Diagnostic Code 5261 is 
not indicated.  As nonunion of either tibia and fibula with loose 
motion requiring a brace is not shown by the medical evidence of 
record, an increased evaluation of 40 percent under Diagnostic 
Code 5262 is not warranted.  

The appellant argues that he has instability of the knees and 
functional impairment due to pain.  Under some circumstances, a 
separate compensable rating is assignable for instability.  
VAOPGCPREC 23-97.  Indeed, a knee impairment that included 
recurrent subluxation or lateral instability would warrant an 
evaluation of 30 percent under Diagnostic Code 5257 if it is 
severe.  However, knee replacement residuals are not to be rated 
under this Diagnostic Code.  Diagnostic Code 5055 (residuals of 
knee replacement surgery do not include consideration under 
Diagnostic Code 5257).  Nevertheless, even if they were, it is 
clear from the medical evidence that, despite his complaints, both 
of the appellant's knees are stable as evidenced by the November 
2002 VA orthopedic examination, the December 1999 VA clinic 
treatment, and the September 1995 private treatment note.  

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), relate to functional loss 
due to pain, weakness or other musculoskeletal pathology, 
Diagnostic Code 5055 sets forth criteria that specifically include 
painful motion and weakness.  The Board notes that evaluation of 
the same disability under various diagnoses is to be avoided, as 
is the evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14.  While the appellant's residuals of 
the left and right total knee replacements are productive of 
intermediate degrees of residual weakness, severe painful motion 
is not shown as evidenced by a range of motion that is almost two-
thirds of normal with pain only demonstrated on occasion.  The 
veteran has limitation of extension of no worse than 5 or 6 
degrees, a significant difference from what Diagnostic Code 5261 
requires for the award of a 40 percent rating.  Furthermore, the 
strength of the each lower extremity is 4/5 at worst.  
Consequently, even with what is no doubt significant pain on use 
or with certain weather conditions, the veteran's disability is 
not approximated by the criteria for a rating higher than the 
already assigned 30 percent rating.

The Board concludes that the currently assigned 30 percent 
evaluations adequately compensate the appellant for the degree of 
impairment shown by the residuals of both his left total knee 
replacement and his right total knee replacement; these residuals 
do not more nearly approximate the criteria for the next higher 
evaluation in either knee, for the afore-stated reasons.  

The Board finds that the schedular evaluations in this case are 
not inadequate.  As discussed above, there are higher ratings for 
knee disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant has 
not required any hospitalization for either knee since his 
operations; nor has he required any extensive treatment.  He has 
undergone only one course of physical therapy since 1999.  The 
appellant has not offered any objective evidence of any symptoms 
due to the left or right knee that would render impractical the 
application of the regular schedular standards.  Therefore, the 
regular schedular standards, with the evaluations currently 
assigned, adequately compensate the appellant for any adverse 
industrial impact on him caused by the knee replacements.  
Consequently, the Board concludes that referral of the case for 
consideration of an extraschedular rating is not warranted in this 
case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against each of the appellant's increased 
rating claims.  Since the preponderance of the evidence is against 
each of the increased rating claims, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, this 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  With few exceptions, the regulations implementing this 
law are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet final 
as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must notify the 
veteran of evidence and information necessary to substantiate his 
claims and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was notified of 
the information necessary to substantiate his increased rating 
claims.  The RO sent the appellant letters in July 2002 and 
November 2002, in which he was informed of what the evidence had 
to show to establish entitlement and what evidence the RO was 
attempting to obtain.  Thereafter, in a letter sent to the 
appellant in January 2003, the RO informed the appellant of what 
information was still needed.  The appellant submitted 
authorization for VA's gathering of medical information.  
Therefore, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the appellant was afforded VA medical examinations and his VA 
medical records have been associated with the claims file.  
Private medical records have also been associated with the claims 
file.  The appellant was informed about the provisions of the VCAA 
in a letter sent by the RO in July 2002, and in the Supplemental 
Statement of the Case (SSOC) issued in August 2003.  The appellant 
did not provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not obtained.  
In August 2003, the appellant was informed that he could submit 
additional evidence or comment.  In March 2004, the appellant was 
informed that he could submit additional evidence to the Board; no 
more evidence was thereafter submitted.  The appellant was given 
more than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the instant 
case have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the veteran 
are to be avoided).


ORDER

An evaluation in excess of 30 percent for residuals of a left 
total knee replacement is denied.

An evaluation in excess of 30 percent for residuals of a right 
total knee replacement is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



